Name: 2010/299/: Commission Decision of 21 May 2010 repealing Decision 2002/627/EC establishing the European Regulators Group for Electronic Communications Networks and Services (Text with EEA relevance)
 Type: Decision
 Subject Matter: communications;  consumption;  EU institutions and European civil service
 Date Published: 2010-05-26

 26.5.2010 EN Official Journal of the European Union L 127/18 COMMISSION DECISION of 21 May 2010 repealing Decision 2002/627/EC establishing the European Regulators Group for Electronic Communications Networks and Services (Text with EEA relevance) (2010/299/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Whereas: (1) Following the establishment in 2002 of the regulatory framework for electronic communications networks and services in accordance with European Parliament and Council Directives 2002/21/EC of 7 March 2002 on a common regulatory framework for electronic communications networks and services (Framework Directive) (1), 2002/19/EC of 7 March 2002 on access to, and interconnection of, electronic communications networks and associated facilities (Access Directive) (2), 2002/20/EC of 7 March 2002 on the authorisation of electronic communications networks and services (Authorisation Directive) (3) and 2002/22/EC of 7 March 2002 on the universal services and users rights related to electronic communications networks and services (Universal Service Directive) (4), the Commission adopted Decision 2002/627/EC (5) establishing an advisory group of the independent national regulatory authorities on electronic communications networks and services, called the European Regulators Group for Electronic Communications Networks and Services (the ERG). (2) The ERG has made a positive contribution towards consistent regulatory practice by facilitating cooperation between national regulatory authorities (NRAs) and between NRAs and the Commission and by providing an interface for advising and assisting the Commission in the electronic communications field. (3) The 2002 regulatory framework for electronic communications has been amended by Directive 2009/140/EC of the European Parliament and of the Council (6), and by Directive 2009/136/EC of the European Parliament and of the Council (7) and has been supplemented by Regulation (EC) No 1211/2009 of the European Parliament and of the Council of 25 November 2009 establishing the Body of European Regulators for Electronic Communications (BEREC) and the Office (8). (4) Under Regulation (EC) No 1211/2009 the role previously performed by the ERG is strengthened and given greater recognition in the revised framework, through the establishment of BEREC itself and its enhanced participation in the development of regulatory policy as well as in the mechanisms provided for ensuring consistent application of rules across the Member States. In particular according to that Regulation, BEREC is to replace the ERG and act as an exclusive forum for cooperation among NRAs and between the NRAs and the Commission, in the exercise of the full range of their responsibilities under the EU regulatory framework. (5) Decision 2002/627/EC should therefore be repealed, HAS ADOPTED THIS DECISION: Sole Article Decision 2002/627/EC is hereby repealed as from 1 June 2010. Done at Brussels, 21 May 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 108, 24.4.2002, p. 33. (2) OJ L 108, 24.4.2002, p. 7. (3) OJ L 108, 24.4.2002, p. 21. (4) OJ L 108, 24.4.2002, p. 51. (5) OJ L 200, 30.7.2002, p. 38. (6) OJ L 337, 18.12.2009, p. 37. (7) OJ L 337, 18.12.2009, p. 11. (8) OJ L 337, 18.12.2009, p. 1.